Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action response to communication of applicant filed 09/14/2020 to 01/01/2021.
	Acknowledgment is made of applicant’s filed 09/14/2020.  The changes and remarks disclosed therein were considered.
	Claims 1-20 are pending in the application.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  
In abstract: 	Page 73, line 1, deleted “OF THE DISCLOSURE”.
In claim: 	Page 70, claim 15, line 1:  Replace “The method of claim 1,” with --The method of claim 11,--. 	
	Claims 1-20 are pending in the application.

Drawings
3.	The drawings were received on 09/14/2020.  These drawings are review and accepted by examiner.
Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
				Information Disclosure Statement
5.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 09/14/2020.  The information disclosed therein was considered.
Allowance
6.	Claims 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Moon et al (US. 9,733,864) discloses an erase method of a nonvolatile memory device is provided which includes receiving an erase request, selecting an erase mode of a memory block corresponding to the erase request based on an access condition of the nonvolatile memory device managed by a memory controller.  Yang (Pub. No.: US 2018/0239557) discloses a nonvolatile memory device includes a memory cell region including an external data are and an internal data area and a control logic suitable for storing history data collected base on control signals received from an external device and Park (US. 9,666,249) discloses a nonvolatile memory device including a memory cell region which divided into a first region and a second region and a controller configured to control a program operation of the nonvolatile memory device according to a write request of an external device wherein the controller provides a temperature compensation off command to the nonvolatile memory device taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a peripheral circuit region including second metal pads and a control logic, and vertically connected to the memory cell region by the first metal pads and the second metal pads, wherein the control logic configured to, perform control such that a first erase voltage is provided to the plurality of bit lines and the common source line, and a first erase control voltage is provided to a plurality of first selection lines and a second selection line during a first erase period, the plurality of first selection lines being used for selecting a corresponding cell string from among the plurality of cell strings and the second selection line being disposed closest to the common source line, and perform control such that a second erase voltage is provided to the plurality of bit lines, and such that a second erase control voltage is provided to at least one first selection line among the plurality of first selection lines during a second erase period, the second erase control voltage being lower than the first erase control voltage” in a nonvolatile memory device as claimed in the independent claim 1.  Claims 2-10 are also allowed because of their dependency on claim 1; or
Per claim 11: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “performing a first erase operation by applying a first erase voltage to at least one of a plurality of bit lines and a common source line, and by applying a first erase control voltage to at least one of a plurality of first selection lines disposed closest to the plurality of bit lines and second selection line disposed closest to the common source line, each of the plurality of cell strings includes a plurality of memory cells and selection transistors connected in series between a corresponding one of the plurality of bit lines and the common source line; performing an erase verify operation on the plurality of cell strings; and performing a second erase operation by applying a second erase voltage to the plurality of bit lines and applying a second erase control voltage to at least one first selection 69Atty. Dkt. No. 2557-002918-US-CPA line among the plurality of first selection lines based on a result of the erase verify operation, the second erase control voltage being lower than the first erase control voltage” in a method of erasing a nonvolatile memory device as claimed in the independent claim 11.  Claims 12-18 are also allowed because of their dependency on claim 11; or
Per claim 19: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “applying a first erase voltage to at least one of a bit line and a common source line connected to a first electrode of at least one of the selection transistors during a first erase period; applying a first erase control voltage to at least one of a first selection line and a second selection line connected to a second electrode of the at least one of the selection transistors during the first erase period; performing an erase verify operation on the plurality of cell strings; applying a second erase voltage to the bit line during a second erase period; and 71Atty. Dkt. No. 2557-002918-US-CPA applying a second erase control voltage to at least one of the first selection adjacent to the bit line during the second erase period, the second erase control voltage being lower than the first erase control voltage” in a method of erasing a nonvolatile memory device as claimed in the independent claim 19.  Claim 20 is also allowed because of its dependency on claim 19.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571.272.1876. The examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	Informations regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Pho M Luu/
Primary Examiner, Art Unit 2824